               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,               PO-19-05036-GF-JTJ

             Plaintiff,                  VIOLATION:
                                         FATF000Z
      vs.                                Location Code: M9GF

 MITCHELL KANGAS,                        ORDER

             Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $25 fine and $30 processing fee for violation FATF000Z, and for good cause

shown,

      IT IS ORDERED that the $55 fine paid by the defendant is accepted as a full

adjudication of violation FATF000Z.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

March 7, 2019, is VACATED.

      DATED this 4th day of March, 2019.
